91 S.W.3d 676 (2002)
STATE of Missouri, Respondent,
v.
Donald R. HAM, Appellant.
No. ED 81695.
Missouri Court of Appeals, Eastern District, Division Five.
November 26, 2002.
Richard E. Greenberg, St. Louis, MO, for appellant.
Samantha Wacker, Union, MO, for respondent.
LAWRENCE E. MOONEY, Chief Judge.
Donald Ham appeals from the judgment convicting him of third-degree assault. *677 Because there is no final, appealable judgment, we dismiss the appeal.
The appellant was found guilty of third-degree assault by the Franklin County Circuit Court. The court suspended imposition of sentence and placed the appellant on probation for two years with conditions. The appellant has now filed his notice of appeal from this judgment.
There is no right of appeal without statutory authority. State v. Williams, 871 S.W.2d 450, 452 (Mo. banc 1994). The right of appeal in criminal cases is limited by statute to final judgments. Section 547.070, RSMo 2000. In criminal cases, a judgment is final for purposes of appeal when the judgment and sentence are entered. State v. Welch, 865 S.W.2d 434, 435 (Mo.App. E.D.1993). Where imposition of sentence is suspended, the judgment is not final and a defendant may not appeal it. State v. Lynch, 679 S.W.2d 858, 860 (Mo. banc 1984); See also, State v. Larson, 79 S.W.3d 891, 892 (Mo. banc 2002). Here, the court suspended imposition of the appellant's sentence. As a result, there is no final, appealable judgment.
We have a duty to sua sponte determine whether we have jurisdiction and if we lack jurisdiction to entertain an appeal, then it should be dismissed. Fischer v. City of Washington, 55 S.W.3d 372, 377 (Mo.App. E.D.2001). We issued an order directing the appellant to show cause why this appeal should not be dismissed. The appellant's response concedes that his conviction cannot be appealed. On the Court's own motion, the appellant's appeal is dismissed without prejudice for lack of a final, appealable judgment.
LAWRENCE G. CRAHAN, J., and ROBERT G. DOWD, JR., J., concur.